Citation Nr: 1707176	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  10-12 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an upper back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1984 to April 1988.  Records show he had subsequent military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in June 2008 and July 2013 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  .

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a disability of the upper back as a result of active service.  He contends he sustained an upper back injury during an assault by other servicemen during service in Germany.  However, this matter has not been addressed by a VA compensation examination.  

With respect to his left knee, the Veteran was provided a VA compensation examination.  However, since that time, service connection was established for a left ankle disability.  The Veteran contends his left knee disorder has been aggravated by this service-connected disability.

The Veteran maintains that he has hearing loss and tinnitus as a result of acoustic trauma during service.  He adds that he reported noise exposure, including when an artillery simulator blew up, and having sustained bleeding ear injuries after exposure to jet aircraft noise.  Although the Veteran was provided a VA audiology examination in September 2010, the examiner did not address a February 1986 service examination report noting moderate right ear high frequency hearing loss.  

As to the acquired psychiatric disorder claim, a July 2013 VA determination found the Veteran had failed to provide information sufficient to warrant additional efforts to assist him in verifying his reported stressor events in service.  A review of the record shows that he has reported several events during service that do not appear to be verifiable based upon the available information.  Such events include witnessing the death of a fellow serviceman run over by a tank at Fort Stewart, Georgia during the period from July 1984 to October 1985, his assisting at a motor vehicle accident during service in Germany, his having been shot at while on patrol in Germany, and his having thwarted an attack on an elderly German man.  

However, the Board finds that sufficient information has been provided as to the training fatality he reported he witnessed involving the shooting of his battle buddy at Fort Knox, Kentucky, in June or July 1984.  In an August 2011 stressor report he also claimed to have been personally assault during service in Germany.  There is no indication that he had been adequately notified that for claims involving PTSD based upon an in-service personal assault evidence of behavior changes may constitute credible supporting evidence of this stressor.

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  Here, the Board finds VA medical examinations are required for adequate determinations.  Prior to any examination, up-to-date VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that for his claim for PTSD based upon an in-service personal assault evidence of behavior changes may constitute credible supporting evidence of this stressor.  He must be provided the opportunity to furnish this type of evidence or to advise VA of potential sources of such evidence.  Appropriate action must be taken to assist the Veteran in obtaining any sufficiently identified existing records.

2.  Appropriate action must be taken to assist the Veteran in verifying the stressor event involving the shooting death of a service member at Fort Knox, Kentucky, in June or July 1984.

3.  Obtain all pertinent VA medical records not yet associated with the appellate record.

4.  Upon completion of directives #1 through #3, schedule the Veteran for an examination to determine the nature and etiology of his acquired psychiatric disabilities.  Any credible supporting evidence of behavior change associated with his reported in-service personal assault must be provided to the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide the following opinion:

a. Identify/diagnose any psychiatric disability that currently exists or existed during the pendency of the appeal.  
b. If PTSD is diagnosed, in accordance with the applicable diagnostic criteria, identify the stressor or stressors that led to such diagnosis.  
c. If PTSD is diagnosed and credible supporting evidence of behavior change associated with the reported in-service personal assault is of record, the examiner must provide an opinion as to whether that evidence indicates that a personal assault occurred.  
d. For any diagnosed psychiatric disability other than PTSD, provide an opinion as to whether it is at least as likely as not that the disorder had its onset during active service or is related to any in-service disease, event, or injury.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

5.  Schedule the Veteran for a VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that he has an upper back disorder that:  

a. had its onset in service, or
b. is etiologically related to his active service, including as a result of any credible evidence of an in-service personal assault.

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

6.  Obtain a clarifying VA medical opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has a left knee disability that:

a. had its onset in service, or
b. is etiologically related to his active service, or
c. was caused by his service-connected left ankle disability, or
d. was permanently aggravated by his service-connected left ankle disability.  

The examiner must acknowledge review of the pertinent evidence of record.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

7.  Obtain a clarifying VA audiology opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has hearing loss and/or tinnitus that:

a. had its onset in service, or
b. is etiologically related to his active service.  

The examiner must acknowledge review of the pertinent evidence of record, including the February 1986 service examination report noting moderate right ear high frequency hearing loss.  All necessary examinations, tests, and studies should be conducted.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

8.  Thereafter, the AOJ should address the issues on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


